Case: 3:19-cv-00116-GHD-JMV Doc #: 26 Filed: 03/17/21 1 of 1 PagelD #: 57

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
TERRANCE GRAHAM . PLAINTIFF
Vv. No. 3:19CV116-GHD-JMV
M.C.CF,
CAPTAIN MORROW
OFFICER WELLLS DEFENDANTS

DEFAULT JUDGMENT AGAINST DEFENDANTS CAPTAIN MORROW
AND OFFICER WELLS

Pursuant to an opinion entered by the Court on this date, a DEFAULT JUDGMENT is hereby
ENTERED on behalf of the Plaintiff Terrance Graham AGAINST Defendants Captain Morrow and
Officer Wells. A hearing shall be held pursuant to Federal Rule of Civil Procedure 55(b)(2) to

determine damages and other matters relevant to this Judgment.

Se MQ autho

SENIOR U.S. DISTRICT JUDGE

SO ORDERED, this, Cus of March, 2021.
